Citation Nr: 0933911	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-30 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier then February 24, 
2006, for the grant of service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1957 to 
July 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 RO rating decision.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in July 2009.  

The Veteran argues generally that the appeal involves a 
question of clear and unmistakable error (CUE).  To the 
extent that his assertions involve only the question of 
whether an earlier claim of service connection for tinnitus 
was pending under the law, the Board finds any claim of CUE 
lacks specificity.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is first shown to have expressly claimed 
service connection for tinnitus on February 24, 2006; neither 
an earlier informal claim nor a claim pending on any other 
basis is demonstrated.  


CONCLUSION OF LAW

An effective date earlier than February 24, 2006, the date of 
receipt of the Veteran's original claim of service connection 
for tinnitus , is not assignable for the grant of service 
connection by operation of law.  38 U.S.C.A. §§ 5107, 5110(a) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal have been accomplished.  




II. Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002).  

The pertinent implementing regulation provides that for 
direct service connection the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year of 
separation.  Otherwise, the effective date is the date of the 
receipt of the claim or the date the entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (emphasis 
added).  



In November 2006, the RO granted service connection and 
assigned a 10 percent rating for tinnitus effective on 
February 24, 2006.  

The Veteran asserts that the grant of service connection 
should be from April 11, 2002, the date of his claim of 
service connection for bilateral hearing loss.  

In December 2002, the RO granted service connection for 
bilateral hearing loss effective on April 11, 2002.  In March 
2003 Veteran submitted a Notice of Disagreement (NOD) with 
the December 2002 rating decision in regards to an initial 
compensable rating.  In conjunction with his NOD, he 
submitted a private treatment report from December 2002 
showing that he also had occasional ringing in his ears.  

In addition, the Veteran had a VA examination in November 
2002 where he reported having tinnitus that occurred once a 
month and lasted for an average of 20 to 30 minutes.  

However, the Veteran is shown to have filed his formal claim 
of service connection for tinnitus on February 24, 2006.   

On this record, the Board finds no basis for construing his 
claim of service connection for hearing loss in 2002 as 
evidencing his intent to seek compensation benefits for 
tinnitus.  Moreover, under the applicable regulations, 
neither the VA examination findings in 2002 nor the private 
medical report received in 2003 can be found to be an 
informal claim to support the assignment of an earlier 
effective date in this case.  

The Board notes in this case that 38 C.F.R. § 3.400(b)(2) 
requires that the effective date based on a original claim 
must be the date of receipt of the claim or the date the 
entitlement arose, whichever is later.  Here, an effective 
date earlier than February 24, 2006 is not for application.  


ORDER

An effective date earlier than February 24, 2006 for the 
grant of service connection for tinnitus is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


